ie oa gh

 

AO 245B (Rey, 02/08/2019) Judgment in a Criminal Petty Case (Modified) , Page lof]

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
Yy, ‘ (For Offenses Committed On or After November 1, 1987}

Victor Manuel Gastelum-Chaidez

Case Number: 3: 19-mj- -24448

REGISTRATION NO, 83939298

 

THE DEFENDANT: ! CLERK US DIS
. RIC) COU
pleaded guilty to count(s) 1 of Complaint BYU THERN DISTRICT OF CALIFORNIA
DEPUTY

 

 

 

 

CL] was found guilty to count(s)

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title & Section Nature of Offense . | Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
C) The defendant has been found not guilty on count(s) |
CF) Counit(s) : dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

‘ Oy ne -
C] TIME SERVED Jer LT days

Assessment: $10 WAIVED & Fine: WAIVED

XI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

(_] Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Tuesday, November 26, 2019

 

Date of Imposition of Sentence

Me

HONORABI/E ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy. _ 3:19-mj-24448

| >

 

oe

TT ct
